DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 11/03/2022 have been entered. Claims 1, 2, 5, 6, and 11 are currently pending where claim 11 is newly added. Applicant’s statements regarding the drawings are sufficient to overcome the drawing objection previously set forth. Applicant’s cancellation of claim 3 is sufficient to overcome the 112(b) set forth in the immediately prior office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto hereinafter) in view of GB 654102 (Phillips hereinafter) and further in view of US 2010/0166571 (Van hereinafter).
Regarding claim 1, Yonemoto teaches a screw compressor that discloses a housing (Housing made of 6/7/8), wherein in an operationally ready and assembled state of the screw compressor, an oil sump is provided in the housing (Oil sump being the chamber 40 as seen in Figure 3), and an air inlet for feeding air to be compressed into the screw compressor (¶ 31 details suction port 15 which provides a pathway for the gas to be compressor by said screw compressor), an air feed channel for receiving air and supplying the air to the screw (Path along with air is entered to the compressor from the suction port 15), wherein the housing (Housing 6/7/8) has a housing body (Body 6) and a housing cover (Cover 7).
Yonemoto is silent with respect to a magnet being arranged in the oil sump, and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt, and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region of the magnet at which the spacer passes through the magnet.
However, Phillips teaches a magnet being arranged in the oil sump (Page 2 Lines 55-93 with Figure 1, magnet 6 inside the described sump formed by the wall 1), and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt (Figures 1-3 show the magnet 6 with the spacer bolt 11 and bodies 7/8) and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region of the magnet at which the spacer passes through the magnet (Phillips discloses that the oil can pass into the cage and around the magnet while there is a region around the shaft and bolt top of 11 and a region that faces 7/8 that touch the magnet, these regions are prevented from having oil washing around the magnet). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sump of Yonemoto with the magnetic body of Phillips to ensure that any metallic particles in the fluid are taken in by the magnets and not the downline components.
Yonemoto, per Phillips, is silent with respect to the magnet being on the housing cover, however, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Yonemoto is silent with respect to the use of an air filter along the air feed channel and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws.
However, Van teaches a screw compressor (¶ 1 with Figure 1) that discloses an air filter attached to an air inlet (Air filter 6 along the duct towards screw compressor 2 as seen in Figure 1), an air feed channel for receiving filtered air from the air filter and supplying the filtered air to screws of the screw compressor (Downline piping from the filter 6 towards the valve 16), and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws (Inlet valve 16 shown in Figure 1 and ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw compressor of Yonemoto by incorporating the air filter and valve of Van to protect the screws from exterior particulates while regulating the intake flow therefore protecting the screws from damage.
Regarding claim 2, Yonemoto’s modified teachings are described above in claim 1 where Yonemoto further discloses that the screw compressor has no oil filter (in the entire description of Yonemoto there is no instance of a filter).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto hereinafter) in view of US 2017/0173592 (Vituri hereinafter) and further in view of US 2010/0166571 (Van hereinafter).
Regarding claim 1, Yonemoto teaches a screw compressor that discloses a housing (Housing made of 6/7/8), wherein in an operationally ready and assembled state of the screw compressor, an oil sump is provided in the housing (Oil sump being the chamber 40 as seen in Figure 3), and an air inlet for feeding air to be compressed into the screw compressor (¶ 31 details suction port 15 which provides a pathway for the gas to be compressor by said screw compressor), an air feed channel for receiving air and supplying the air to the screw (Path along with air is entered to the compressor from the suction port 15), wherein the housing (Housing 6/7/8) has a housing body (Body 6) and a housing cover (Cover 7).
Yonemoto is silent with respect to a magnet being arranged in the oil sump, and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt, and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region of the magnet at which the spacer passes through the magnet.
However, Vituri teaches a debris trapping magnet that discloses a magnet being arranged in the oil sump (Figure 3, magnet 62/64 of 60), and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt (under the broadest reasonable interpretation, the spacer is 74 and the screw is 72), and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region of the magnet at which the spacer passes through the magnet (Under the broadest reasonable interpretation, the region where the bolt passes through the magnet and portion covered by the bolt head will be prevented from having oil washed around them).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sump of Yonemoto with the magnetic body of Vituri to ensure that any metallic particles in the fluid are taken in by the magnets and not the downline components.
Yonemoto, per Vituri, is silent with respect to the magnet being on the housing cover, however, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Yonemoto is silent with respect to the use of an air filter along the air feed channel and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws.
However, Van teaches a screw compressor (¶ 1 with Figure 1) that discloses an air filter attached to an air inlet (Air filter 6 along the duct towards screw compressor 2 as seen in Figure 1), an air feed channel for receiving filtered air from the air filter and supplying the filtered air to screws of the screw compressor (Downline piping from the filter 6 towards the valve 16), and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws (Inlet valve 16 shown in Figure 1 and ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw compressor of Yonemoto by incorporating the air filter and valve of Van to protect the screws from exterior particulates while regulating the intake flow therefore protecting the screws from damage.
Regarding claim 2, Yonemoto’s modified teachings are described above in claim 1 where Yonemoto further discloses that the screw compressor has no oil filter (in the entire description of Yonemoto there is no instance of a filter).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of GB 654102 (Phillips) in view of US 2010/0166571 (Van) and further in view of US 4957517 (Linnert hereinafter).
Regarding claim 5, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to a baffle plate arranged in the housing, wherein in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
However, Linnert teaches a compressor that discloses the use of a baffle within the housing (Baffle 122/124/126 within housing). The resultant combination would place the baffle of Linnert into or above the opening 46 in Figure 3 of Yonemoto such that in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the baffle of Linnert to prevent any excess oil swirling or turbulent forces from occurring.
Regarding claim 11, Yonemoto’s modified teachings are described above in claim 5 where Linnert further discloses that the baffle plate extends in a horizontal direction and is provided with oil passage slots (Under the broadest reasonable interpretation, the baffle 122/124/126 of Linnert extends in a horizontal direction and there are slots for allowing oil to pass through and enter the sump 80 of Linnert).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of US 2017/0173592 (Vituri) in view of US 2010/0166571 (Van) and further in view of US 4957517 (Linnert hereinafter)
Regarding claim 5, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to a baffle plate arranged in the housing, wherein in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
However, Linnert teaches a compressor that discloses the use of a baffle within the housing (Baffle 122/124/126 within housing). The resultant combination would place the baffle of Linnert into or above the opening 46 in Figure 3 of Yonemoto such that in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the baffle of Linnert to prevent any excess oil swirling or turbulent forces from occurring.
Regarding claim 11, Yonemoto’s modified teachings are described above in claim 5 where Linnert further discloses that the baffle plate extends in a horizontal direction and is provided with oil passage slots (Under the broadest reasonable interpretation, the baffle 122/124/126 of Linnert extends in a horizontal direction and there are slots for allowing oil to pass through and enter the sump 80 of Linnert).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of GB 654102 (Phillips) in view of US 2010/0166571 (Van) and further in view of DE 102015205941 (Andreas hereinafter).
Regarding claim 6, Yonemoto’s modified teachings are described above in claim 1 where Phillips discloses that the magnet is a cylindrical shape (Evident from Figure 1 of Phillips) but the combination is silent with respect to the magnet being formed as a substantially cylindrical disc.
However, Andreas teaches a sump with a magnetic device for gathering metallic particles int eh same manner as Phillips that discloses that the magnet is formed as a substantially cylindrical disc (Evident of magnet 28 of Andreas as shown in Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cylindrical magnet of Phillips to a substantially cylindrical disc shape as seen in Andreas as a matter of design choice. In re Dailey, 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding the combination of Yonemoto, Phillips, and Van has been reviewed and has not been found to be persuasive. Applicant has claimed that the limitation of “wherein the magnet is fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt, and wherein the housing has a housing body and a housing cover, and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region of the magnet at which the spacer passes through the magnet” has not been taught in the above references. The new interpretation of claim 1 allows for the Phillips reference shows the magnet 6 (Figure 1) being fastened by a spacer made of a screw bolt 11 and bodies 7/8. Phillips in Figure 1 shows that the bolt 11 and bodies 7/8 are in contact with the magnet to prevent oil from washing around the magnet in those contact locations. For at least this reason, Applicant’s arguments are not found to be persuasive. 
Applicant’s argument regarding the combination of Yonemoto, Vituri, and Van has been reviewed and has not been found to be persuasive. Applicant has claimed that the limitation of “wherein the magnet is fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt, and wherein the housing has a housing body and a housing cover, and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region of the magnet at which the spacer passes through the magnet” has not been taught in the above references. The Vituri reference shows in Figure 3 that the magnet cage 60 is retained by the spacer comprising bolt 72 and washer 74. The magnet cage is arranged such that the end face covered by the spacer is prevented from being washed with oil. For at least this reason, Applicant’s arguments are not found to be persuasive. 
Applicant’s argument regarding the further combination of Linnert in claim 5 has been reviewed and has not been found to be persuasive. In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the inclusion of the baffle of Linnert would allow for any excessive sloshing from impacting the operation of the sump magnet while managing the flow of oil into the sump. 
Applicant’s arguments regarding the further combination of Janke in claim 6 has been reviewed and has not been found to be persuasive. Applicant’s argument is directed at the construction of Janke and how the resultant combination would be had. The Janke reference was used to teach a change in shape of the magnet used in Phillips from cylindrical to substantially cylindrical disc shaped. It could be construed that the cylindrical magnet of Phillips is broadly a cylindrical disc, the combination with Janke shows that a substantially cylindrical disc shaped oil sump magnet was known in the prior art. The rejection does not rely on the construction of Janke nor the use of a plurality of stacked magnets. For at least this reason, Applicant’s argument regarding the combination of claim 6 is not found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746